Citation Nr: 0821855	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  99-08 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

Entitlement to a higher initial rating for bilateral hearing 
loss disability, to-wit: a compensable rating prior 
March 26, 1997; a rating greater than 10 percent from 
March 26, 1997 to June 16, 1998; a compensable rating from 
June 17, 1998 to January 3, 1999; a rating greater than 
90 percent from January 4, 1999 to February 28, 2003; and a 
rating greater than 20 percent since March 1, 2003. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
January 1976.

This matter was last before the Board of Veterans' Affairs 
(Board) in July 2007, on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas. A comprehensive review of the 
procedural history of this case is included in a March 2001 
Board remand; a May 2003 Board decision; a November 2003 
Joint Motion for Partial Remand submitted by the veteran 
through counsel and VA before the Court of Appeals for 
Veterans Claims; an April 2004 Board remand;, and a December 
2005 Board decision, and will not be repeated herein.

Upon its last review in July 2007, the Board remanded the 
appeal to the RO via the Appeals Management Center (AMC), in 
Washington, DC, The Board directed that the veteran undergo a 
comprehensive VA examination in accordance with VA's duty to 
assist the veteran in the development of his claim. 

Having reviewed the results of the September 2007 VA 
audiological examination, the Board finds that it is not 
sufficient to adjudicate this appeal. This matter must 
therefore again be REMANDED to the RO via the AMC to ensure 
compliance with applicable law.  VA will notify the veteran 
if further action is required on his part.






REMAND

In its July 2007 remand, the Board directed that the 
veteran's bilateral hearing loss be evaluated, and that any 
and all indicated evaluations, studies and tests deemed 
necessary by the examiner should be performed, including an 
audiogram and a Maryland CNC speech recognition test. The 
examiner was directed to report clinical findings in detail, 
including pure-tone threshold averages and speech 
discrimination scores. The Board's remand directive was in 
part based upon the provisions of 38 C.F.R. § 4.85(a), which 
mandates that examinations for hearing impairment for VA 
purposes must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test. See 38 C.F.R. 
§ 4.85(a) (2007).

Although the veteran underwent the directed examination in 
September 2007, the report is not sufficient for rating 
purposes. It was noted that the pure tone threshold readings 
were considered unacceptable for rating purposes due to poor 
test-retest reliability, and that word recognition scores 
were not reported as they were considered unacceptable for 
rating purposes due to "the pattern of responses." The 
examiner concluded that a "diagnostic summary is not 
provided as pure tone thresholds are considered to be 
unacceptable for rating purposes due to poor inter-test and 
test-retest reliability." 

It was also reported that the test "results were 
characterized by poor SRT-PTS match." The report also 
indicates that "otoacoustic emission results were consistent 
with normal cochlear function around the 1000 Hz region for 
the right ear" and that such "results are typically 
associated with normal or near normal thresholds for that 
frequency region." 

The interpretation of clinical testing requires competent 
medical opinion, and the Board cannot interpret these 
findings in light of the rating schedule. Such an exercise 
would be a violation of now well-established law. Allday v. 
Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

The Board is cognizant of the apparent difficulty in 
clinically ascertaining the degree of the veteran's hearing 
loss, but the September 2007 examination report raises 
several questions as to the cause of this difficulty. In this 
regard, the record in its whole indicates several comments by 
examiners throughout the course of proceedings since the 
inception of the claim indicating that test results were not 
satisfactory for unspecified reasons. 

The Board is unable to ascertain whether these observations 
were generated as a result of the unsuitability of the tests 
as they were administered to the veteran; or whether the 
individual testing mechanisms were faulty during the testing; 
or whether the veteran was not cooperating in the 
administration of the tests. See, e.g., VA examinations of 
September 1989 (examiner commenting on the veteran's 
"functional behavior"); February 1992 indicating "CNT" 
(could not tell) "patient's physical discomfort;" March 
1997 "CNT" "excessive artifact," and "inability to 
maintain a seal," February 1999 indicating "non-responses" 
on word recognition testing.

For these reasons, the examination report will be returned to 
the examiner for clarification of the September 2007 test 
results, as the statutory duty to assist requires a thorough 
and contemporaneous medical examination, especially in cases 
where there exists ambiguities and uncertainties relative to 
the claimed disorder.  See Shipwash v. Brown, 8 Vet. App. 
218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 
(1995); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Littke v. 
Derwinski, 1 Vet. App. 90, 92 (1990). ]. See also 38 C.F.R. § 
4.2 ["If a diagnosis is not supported by the findings on the 
examination report of if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes."].

The RO found that the evidence generated did not warrant 
referral for extraschedular entitlement under 38 C.F.R. § 
3.321(b)(1), as the evidence did not disclose any unusual or 
exceptional circumstances.  See Statement of the Case, dated 
November 13, 2007. The Board finds that readjudication of 
this aspect of the veteran's claim must also be accomplished, 
as provided for below. 

Based on the foregoing, this case is REMANDED for the 
following:

1. Ascertain if the veteran has received 
any VA, non-VA, or other medical 
treatment for bilateral sensorineural 
hearing loss that is not evidenced by the 
current record. The veteran should be 
provided with any necessary 
authorizations for the release of any 
treatment records not currently on file. 
The RO/AMC should then obtain these 
records and associate them with the 
claims folder. With regard to any attempt 
to obtain such records: 

a. If the requested records are held 
by a department or agency of the 
Federal government, efforts to 
obtain such records must continue 
until it is determined that they do 
not exist or that further attempts 
to obtain them would be futile. The 
non-existence or unavailability of 
such records must be verified by 
each Federal department or agency 
from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

b. If the requested records are held 
by a health care provider or 
facility not associated with the 
Federal government, notify the 
veteran and his representative in 
accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

2. After a reasonable period of time or 
upon the veteran's response, return the 
claims folder to the VA examiner who 
conducted the VA audiological examination 
in September 2007. Upon a re-reading of 
the veteran's VA claims folder, which the 
examiner must acknowledge in any report 
generated as a result of this remand, 
direct that the examiner fully respond to 
the inquiry whether audiometric testing 
of the veteran is not feasible due to 
organic or physical incapacity of the 
veteran to undergo such testing, or the 
veteran's purposeful behavior and/or non-
cooperation with such test efforts. 

If the examiner is of the opinion that a 
comprehensive VA audiological examination 
may be conducted, such an examination 
should be scheduled and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
performed, including an audiogram and a 
Maryland CNC speech recognition test. The 
examiner must then report clinical 
findings in detail, including pure-tone 
threshold averages and speech 
discrimination scores.

3. If the examiner is not available, or 
is no longer employed by VA, schedule the 
veteran an audiological examination, to 
be conducted by a qualified examiner for 
the purpose of ascertaining the current 
nature and severity of the veteran's 
bilateral sensorineural hearing loss 
since 1977. 

In the event another examination is 
conducted, the following considerations 
will govern the examination:

a. The claims folder, including all 
medical records obtained and a copy 
of this remand, will be reviewed by 
the examiner. In addition to the 
specific directive of addressing the 
evidence of record as noted below, 
the examiner must acknowledge 
receipt and review of the claims 
folder, the medical records obtained 
and a copy of this remand.

b. If deemed appropriate by the 
examiner, the veteran may be 
scheduled for further medical 
examination. All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled. 

c. In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record. 

d. The examiner should evaluate the 
veteran's sensorineural bilateral 
hearing loss under the criteria in 
effect prior to October 1, 1987, the 
criteria from October 1, 1987 to 
June 10, 1999, and the criteria 
effective since June 10, 1999. The 
examiner should also indicate 
whether the veteran's VA 
examinations since the initiation of 
the claim in 1977, are reliable, if 
the veteran's ratings are acceptable 
for rating purposes, if both 
puretone evaluation and speech 
discrimination can be used to 
evaluate each examination, and if 
not, must provide an opinion as to 
why they can not be used, and to use 
the criteria (pure tone thresholds, 
speech discrimination, both or one) 
that thoroughly evaluates the 
veteran's bilateral hearing loss 
since the initial VA examination in 
January 1978 to date. If the 
criteria previously used does not 
involve puretone evaluation and/or 
speech discrimination, the examiner 
should perform, as best as possible, 
a retrospective audiological 
examination providing the worse case 
scenario using medical evidence from 
the beginning since the VA 
examination of 1978 to make a 
determination to evaluate the 
bilateral hearing loss from that 
point. 

4. Thereafter, the RO/AMC will 
readjudicate the issue of an initial 
rating for bilateral hearing loss, based 
upon staged ratings since 1977. The 
RO/AMC must ensure that all directed 
factual and medical development as noted 
above is completed. In the event that the 
examination reports do not contain 
sufficient detail, the RO/AMC must take 
any appropriate action by return of the 
report to the examiner for corrective 
action. See 38 C.F.R. § 4.2 (If the 
findings on an examination report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes).

5.	The RO/AMC must reconsider whether 
referral for 
an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321 is 
warranted. In particular, if the clinical 
evidence remains insufficient for rating 
purposes due to the veteran's organic or 
physical incapacity to undergo such 
testing, the RO/AMC must consider whether 
such circumstances present an 
"exceptional or unusual disability 
picture," as is discussed in 38 C.F.R. § 
3.321(b), with such related factors 
(i.e., not exclusively) as marked 
interference with employment as to render 
impractical the application of the 
regular schedular standards. If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case, which sets forth the applicable 
legal criteria pertinent to this appeal, 
to include the laws and regulations on 
increased rating. They should be given an 
opportunity to respond. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance. Stegall v. West, 11 
Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim. 

The veteran is advised that it is his responsibility to 
report for the examinations and to cooperate in the 
development of the claim. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	
	(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





